Exhibit 10.16.2

FIRST AMENDMENT TO

JOINT DEVELOPMENT AGREEMENT DATED NOVEMBER 26, 2008

This FIRST AMENDMENT to the Joint Development Agreement dated November 26, 2008
(this “First Amendment”) is effective as of the date of last signature
(“Amendment Effective Date”) and is made and entered into by and between Impax
Laboratories, Inc., a Delaware corporation, with its principal place of business
at 30831 Huntwood Avenue, Hayward, California 94544 (“Impax”) and Medicis
Pharmaceutical Corporation, a corporation organized under the laws of the State
of Delaware, with its principal place of business at 7720 North Dobson Road,
Scottsdale, Arizona, 85256 (“Medicis”).

RECITALS:

WHEREAS, Medicis and Impax are parties to the Joint Development Agreement dated
November 26, 2008 (the “Agreement”), and wish to further amend the Agreement as
herein provided.

NOW, THEREFORE, in consideration of the foregoing recitals, covenants, and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Impax and Medicis
agree as follows:

1. Terms used herein without definition are as defined in the Agreement.

2. Exhibit A of the Agreement. Exhibit A of the Agreement is hereby deleted in
its entirety and replaced with the new Exhibit A attached to this First
Amendment as Attachment No. 1.

3. Section 2.3.1. Section 2.3.1 of the Agreement is amended as follows (for
convenience additions are indicated by bold underlined text and deletions are
indicated by hold strikethrough text):

2.3.1 Composition, Duties, and Authority of the Steering Committee. The Steering
Committee shall foster the collaborative relationship between the parties and
shall in particular monitor the progress of the Development Program and Impax’s
progress with respect to the ANDA Products. The Steering Committee shall he
comprised of two (2) named representatives of Impax and two (2) named
representatives of Medicis. Each party shall appoint its respective
representatives to the Steering Committee from time to time, and may substitute
one or more of its representatives, in its sole discretion, effective upon
notice to the other party of such change but shall use commercially reasonable
efforts to maintain stability of Steering Committee representation. The Steering
Committee shall not have the power to amend the-terms-of this Agreement but
shall have the power to change the Development Plan upon the written agreement
of at least one (1) representative of the Steering Committee from each party.
The Steering Committee also may amend the Target Product Profile upon written
agreement of at least one (1) representative of the Steering Committee from each
party. The Steering Committee shall not have any other power to amend the terms
of this Agreement.

4. Binding Effect. Except as modified in this First Amendment, the Agreement
shall remain unchanged. The parties represent and warrant that, as of the
Amendment Effective Date, no other agreements, written or oral, exist between
the Parties with respect to the subject matter covered herein except for the
Agreement and the First Amendment. The parties acknowledge and agree that in the
event of a conflict between the terms amended pursuant to this First Amendment
and the other terms of the Agreement, the terms of this First Amendment shall
govern.

5. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one and the same instrument.

6. Authority. Each party represents and warrants to the other party that this
First Amendment is being executed by the authorized representatives of each
party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives as of the Amendment Effective
Date.

 

IMPAX LABORATORIES. INC.     MEDICIS PHARMACEUTICAL CORPORATION By:   /s/ Arthur
A. Koch, Jr.     By:   /s/ Richard D. Peterson  

Arthur A. Koch, Jr.

SVP – CFO

     

Richard D. Peterson

Executive Vice President, Treasurer and CFO

Date:  

1/5/11

    Date:  

1/26/2011